FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July , 2013 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A PRESS RELEASE 1H 2013 ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED JUNE 30, 2013 Highlights for the Period Summary Ø Earnings attributable to Endesa Chile’s shareholders amounted to Ch$ 100,115 million as of June 2013, decreasing by 1.3% when compared to June 2012, due to a higher tax accrual of Ch$ 9,280 million and an increased net interest expense of Ch$ 9,673 million, both effects in Chile. Ø Operating revenues decreased by 9.9% as of June 2013, reaching Ch$ 1,015,797 million as a result of lower average energy sales price, mainly related to less contracts indexed to marginal cost in Chile, lower physical sales mainly in Argentina and Chile, and the one-time extraordinary income booked in March 2012 due to the agreement between Endesa Chile and CMPC (Ch$ 29,217 million). Ø Procurement and services costs primarily decreased by 21.6% to reach Ch$ 532,591 million, mainly due to lower fuel costs in most of the countries, lower energy purchases in Chile due to higher thermal generation related to the commissioning of Bocamina II power plant, and lower transportation costs specially in Chile. Ø The aforementioned led to a 9.6% increase in EBITDA, which totaled Ch$ 382,396 million as of June 2013. Ø Consolidated energy generation decreased by 5.5% reaching 24,041 GWh, primarily due to lower generation in Argentina, which was partly offset by a 0.9% growth in generation in Chile due to the commissioning of Bocamina II plant. Ø Net financial expense reached Ch$ 65,557 million, decreasing by 5.2% mainly due to the foreign exchange rate variations, which changed from a loss of Ch$ 3,829 million as of June 2012 to a gain of Ch$ 803 million as of June 2013. Ø Share of Profits of Associates decreased by 4.6% to Ch$ 59,655 million, mainly due to a lower result in GasAtacama as of June 2013. Performance by country Ø In Chile, EBITDA increased by 15.5%, equivalent to a change of Ch$ 13,397 million, mainly explained by lower fuel costs of Ch$ 55,349 million due to lower LNG price and higher coal generation, lower energy purchases of Ch$ 49,204 million mainly due to higher thermal generation due to the Bocamina II power plant commissioning (+1,202 GWh), coupled with lower transportation costs of Ch$ 17,790 million. Ø In Colombia, EBITDA grew by 11.4%, equivalent to an increase of Ch$ 20,253 million, mainly due to higher revenues of Ch$ 38,348 million due to a 10.6% increase in the average energy sales price in Chilean pesos due to a higher energy spot price and a 3.2% rise in physical sales. 1 PRESS RELEASE 1H 2013 Ø In Peru, EBITDA remained stable totaling Ch$ 71,770 million as a result of lower physical sales and reduced average energy sales price in pesos due to a lower energy spot price, coupled with lower fuel costs of Ch$ 5,577 million as a result of lower thermal generation related to the reduced availability of Santa Rosa thermal units, and to lower energy purchases costs of Ch$ 5,753 million. Ø In Argentina, EBITDA declined by 1.3%, equivalent to a variation of Ch$ 167 million, mainly owing to lower revenues in Endesa Costanera of Ch$ 24,903 million due to lower thermal generation as a consequence of scheduled maintenances, coupled with lower revenues in El Chocón of Ch$ 7,717 million as a result of a lower hydro generation as a result of the lower levels of the reservoirs. FINANCIAL SUMMARY Ø Consolidated debt amounted to US$ 3,956 million as of June 30, 2013, 1.3% higher than the same period in 2012. Ø Average interest rate decreased from 8.1% to 7.6%, mainly due to lower level of inflation growth. Ø The financial expenses coverage ratio increased from 4.34 to 5.36 times owing to the EBITDA increase and lower financial expenses in Peru as of June 2013. Ø Liquidity, a key factor for our financial management, continues to show a solid position on a consolidated basis, as shown below: · Committed credit lines: US$ 494 million available in the local and international markets. · Uncommitted credit lines: US$ 425 million available in the capital markets in which we operate. · Cash and cash equivalents: US$315 million. Ø Coverage and protection : Endesa Chile, both at the parent and subsidiary levels, seeks to maintain a balance in its debt structure to reduce the impact of volatile interest rates on financial results and also maintain a balance between dollar-indexed flows and assets and liabilities in that currency. For this reason, the Company uses hedging instruments to protect the cash flows from risk arising from fluctuations in exchange and interest rates. The following is a detail of the derivative instruments used as of June 30, 2013: · Interest-rate swaps from variable to fixed rates for US$ 258 million. · Cross-currency swaps for US$ 404 million (UF/US$ partial coverage for Chilean bonds) and forwards for US$ 288 million, in order to reduce exchange rate risk. These instruments are constantly evaluated and adjusted according to relevant macroeconomic variables, in order to obtain more efficient protection levels. 2 PRESS RELEASE 1H 2013 Market Summary Ø During the period from July 2012 to June 2013, the Chilean Stock Exchange’s index for the most important 40 shares, “IPSA”, showed a decrease of 8.4%. South American markets where the company operates recorded mixed performance: BOVESPA (Brazil): -13.2%; Merval (Argentina): 25.6%; COLCAP (Colombia): -1.5%, and ISBVL (Peru) : -21.0%. In Europe, the main Stock Exchanges showed a positive performance over the last 12 months: IBEX: 9.0%, UKX: 10.2% and FTSE 250: 24.4%. On the other hand, the U.S. market performed positively in line with its economic recovery: S&P 500: 17.6% and Dow Jones Industrial: 15.8% (all yields measured in local currency). Ø The share price of Endesa Chile in the local market showed a decrease of 11.5% over the past 12 months, in line with the local market performance, reflecting partly the uncertain economic scenario in the world, especially in the European zone, the flows withdrawal from emerging markets done by foreign investors, and the drought that has affected Chile for almost 4 consecutive years. The closing price was Ch$ 751.3 as of June 30, 2013. Ø On the other hand, Endesa Chile’s ADS value decreased by 14.2% to reach a price of US$ 44.2, while its share price in Madrid declined by 19.9% reaching € 1.08 as of June 30, 2013. Ø During the last twelve months, Endesa Chile continued to be among the most actively traded companies in the local stock market (Santiago Stock Exchange and Chilean Electronic Exchange), with a daily average trading volume of US$ 8.8 million. Top Ten Daily Average Traded Amount in the Local Market July 2012 - June 2013 US $ Thousand CENCOSUD 18,789 LAN 16,123 SQM-B 13,941 ENERSIS 12,781 FALABELLA 12,568 BSANTANDER 9,108 ENDESA 8,822 COPEC 7,331 CAP 7,268 ENTEL 6,967 Source: Bloomberg 3 PRESS RELEASE 1H 2013 Risk Rating Classification Information Ø Endesa Chile’s current ratings are supported by our well diversified portfolio asset, strong credit metrics, adequate debt structure and solid liquidity. Endesa Chile’s geographic diversification in South America provides us a natural hedge against different regulations and weather conditions. Our operating subsidiaries have leading market positions in the countries where we operate. Ø Moody's affirmed the “Baa2 with stable outlook” senior unsecured rating of Endesa Chile with stable Outlook on June 18, 2012. Ø On December 19, 2012, Fitch Ratings affirmed both ratings in local and foreign currency of Endesa Chile of "BBB+", as well as its long-term rating on the national scale at 'AA (cl)' with stable Outlook. Ø Similarly, on July 1, 2013, Feller Rate ratified the “AA” local rating of Endesa Chile’s bonds, shares and commercial papers program, also confirming the stable outlook. Ø Finally, on July 12, 2013, Standard & Poor's confirmed the international credit risk rating for Endesa Chile of "BBB+" with stable Outlook, a positive sign in the midst of difficult macroeconomic scenario prevailing in international markets. Ø The current international risk ratings are: Endesa Chile S&P Moody’s Fitch Corporate BBB+ / Stable Baa2 / Stable BBB+ / Stable Ø The domestic ratings (for securities issued in Chile) are: Endesa Chile Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable 4 PRESS RELEASE 1H 2013 Table of Contents TABLE OF CONTENTS 5 GENERAL INFORMATION 6 SIMPLIFIED ORGANIZATIONAL STRUCTURE 6 CONSOLIDATED INCOME STATEMENT ANALYSIS 7 NET INCOME 7 OPERATING INCOME 7 NET FINANCIAL RESULT 8 OTHER RESULTS AND TAXES 8 CONSOLIDATED BALANCE SHEET ANALYSIS 9 ASSETS 9 LIABILITIES AND SHAREHOLDER’S EQUITY 10 DEBT MATURITY WITH THIRD PARTIES 11 EVOLUTION OF KEY FINANCIAL RATIOS 12 CONSOLIDATED STATEMENTS OF CASH FLOWS ANALYSIS 13 CASH FLOW RECEIVED FROM FOREIGN SUBSIDIARIES BY ENDESA CHILE 14 CAPEX AND DEPRECIATION 14 ARGENTINA 15 CHILE 17 COLOMBIA 18 PERU 19 BRAZIL (NON-CONSOLIDATED COMPANIES) 21 MAIN RISKS ASSOCIATED TO THE ACTIVITIES OF ENDESA CHILE 25 SUSTAINABILITY AND THE ENVIRONMENT 29 BOOK VALUE AND ECONOMIC VALUE OF ASSETS 30 OPERATING INCOME BY SUBSIDIARY 31 MAIN PHYSICAL FIGURES OF CHILEAN COMPANIES 32 MAIN PHYSICAL FIGURES OF CONSOLIDATED COMPANIES 33 MAIN PHYSICAL FIGURES OF NON-CONSOLIDATED BRAZILIAN COMPANIES 34 MARKET INFORMATION 35 CONFERENCE CALL INVITATION 38 5 PRESS RELEASE 1H 2013 General Information (Santiago, Chile, July 24, 2013) – Endesa Chile (NYSE: EOC), announced today its consolidated financial results for the six-month period ended June 30, 2013. All figures are in Chilean pesos (Ch$) and in accordance with International Financial Reporting Standards (IFRS). Variations refer to the period between June 30, 2012 and June 30, 2013. Figures as of June 30, 2013, are additionally translated into US dollars, merely as a convenience translation, using the exchange rate of US$1 Ch$ 507.16 as of June 30, 2013, for the Balance Sheet, and the average exchange rate for the period of US$1 Ch$ 478.71 for the Income Statement, Cash Flow Statements, Capex and Depreciation values. Endesa Chile’s consolidated financial statements for such period include all of its Chilean subsidiaries (Endesa Eco, Celta, Pehuenche, San Isidro and Túnel El Melón), as well as its jointly-controlled companies or affiliates (GasAtacama, HidroAysén and Transquillota), Argentine subsidiaries (Hidroeléctrica El Chocón S.A. and Endesa Costanera S.A.), its Colombian subsidiary (Emgesa S.A. E.S.P.) and its Peruvian subsidiary (Edegel S.A.A.). As a result of the application of IFRS 11, "Joint Arrangements,” as of January 1, 2013, jointly controlled companies, which until December 31, 2012 were consolidated on a proportional basis, are now being recorded under the equity method instead, as required by the new standard for “Joint Arrangements” that qualify as Joint Ventures. The applicable companies are Centrales Hidroeléctricas de Aysén S.A. and its subsidiaries, Inversiones Gas Atacama Holding Ltda. and its subsidiaries, and Transmisora Eléctrica de Quillota Ltda. For comparative purposes only, prior years need to be restated under IFRS 11, “Joint Arrangements,” as of 2013. These consolidated financial statements include modifications to certain comparative figures, and their related explanatory notes, which in turn were approved by Endesa Chile’s governing bodies. These changes do not have any effect on equity or on income attributable to shareholders of Endesa Chile. In the following pages you will find a detailed analysis of financial statements, and a brief explanation for most important variations and comments on main items in the P&L and Cash Flow Statements compared to the information as of June 30, 2012. Simplified Organizational Structure 6 PRESS RELEASE 1H 2013 Consolidated Income Statement Analysis Net Income Net Income attributable to Endesa Chile’s shareholders as of June 2013 was Ch$100,115 million, representing a 1.3% decrease over June 2012, which was Ch$ 101,443 million. Table 1 CONSOLIDATED INCOME STATEMENT (Million Ch$) (Thousand US$) 1H 2013 1H 2012 Var 2013 - 2012 Chg % 1H 2013 Sales 1,004,213 1,126,363 (122,150) (10.8%) 2,097,749 Energy sales 983,792 1,103,024 (119,232) (10.8%) 2,055,089 Other sales 20 28 (8) (28.4%) 42 Other services 20,401 23,311 (2,910) (12.5%) 42,618 Other operating income 11,583 1,134 10,450 921.9% 24,197 Revenues (9.9%) Energy purchases (136,274) (165,642) 29,368 17.7% (284,669) Fuel consumption (269,514) (364,002) 94,487 26.0% (563,001) Transportation expenses (107,826) (126,639) 18,813 14.9% (225,242) Other variable costs (18,977) (23,401) 4,424 18.9% (39,642) Procurements and Services 21.6% Contribution Margin 7.9% Other work performed by entity and capitalized 9,042 5,537 3,504 63.3% 18,887 Employee benefits expense (61,440) (51,276) (10,164) (19.8%) (128,345) Other fixed operating expenses (48,411) (53,050) 4,638 8.7% (101,129) Gross Operating Income (EBITDA) 9.6% Depreciation, Amortization and Reversal of impairment profit (93,817) (90,154) (3,663) (4.1%) (195,980) Operating Income 11.5% Net Financial Income 5.2% Financial income 5,743 11,244 (5,501) (48.9%) 11,997 Financial costs (71,939) (75,529) 3,590 4.8% (150,276) Gain (Loss) for indexed assets and liabilities (165) (1,032) 868 84.1% (344) Foreign currency exchange differences, net 803 (3,829) 4,632 121.0% 1,678 Share of profit (loss) of associates accounted for using the equity method 59,655 62,520 (4.6%) Negative consolidation differences - Net Income From Other Investments 816 298 173.9% Net Income From Sale of Assets 2,515 17 2,499 n. a. 5,255 Other non operational expenses - Net Income before Taxes 13.2% Income Tax (90,240) (78,152) (12,088) (15.5%) (188,506) Net Income 12.2% Owners of parent 100,115 101,443 (1.3%) Non-controlling interest 95,654 72,964 31.1% Earning per share (Ch$ /share and US$ / ADR) (1.3%) Operating Income Operating Income reached Ch$ 288,578 million as of June 2013, 11.5% higher than Ch$ 258,871 million reported in June 2012, mainly explained by lower energy purchases of Ch$ 29,368 million, reduced fuel costs of Ch$ 94,487 million, lower transportation costs of Ch$ 18,813 million, lower Other Variable Costs of Ch$ 4,424 million, and lower Other Fixed Operating Expenses of Ch$ 4,638 million. This was partly offset by higher payroll expenses of Ch$ 10,164 million and lower revenues of Ch$ 111,701 million due to a lower average energy sales price and lower physical sales. 7 PRESS RELEASE 1H 2013 Endesa Chile’s EBITDA, or gross operating income, increased by 9.6% during the first half of 2013 and amounted to Ch$ 382,396 million. This figure does not include the contribution of Endesa Brasil of Ch$ 48,651 million as of June 2013, which is accounted under equity method. Operating revenues and costs, detailed by business are: Table 2 Chile Argentina Colombia Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ 1H 2013 1H 2012 1H 2013 1H 2013 1H 2012 1H 2013 1H 2013 1H 2012 1H 2013 Operating Revenues 425,201 531,614 (20.0% ) 888,223 149,843 182,449 (17.9% ) 313,013 310,346 271,999 14.1% 648,298 % of consolidated 41.9 % 47.1 % 41.9 % 14.8 % 16.2 % 14.8 % 30.6 % 24.1 % 30.6 % Operating Costs (371,765) (483,803) 23.2% (776,598) (146,643) (181,486) 19.2% (306,330) (131,299) (114,334) (14.8%) (274,277) % of consolidated 51.1 % 55.7 % 51.1 % 20.2 % 20.9 % 20.2 % 18.1 % Operating Income 53,436 47,811 11.8% 11,624 3,200 963 232.3% 6,685 179,047 157,665 13.6% 374,020 Peru Consolidated Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ 1H 2013 1H 2012 1H 2013 1H 2013 1H 2012 1H 2013 Operating Revenues 130,643 141,754 (7.8% ) 272,907 1,015,797 1,127,497 (9.9% ) 2,121,946 % of consolidated 12.9 % 12.6 % 12.9 % 100.0 % 100.0 % 100.0 % Operating Costs (77,748) (89,323) 13.0% (162,411) (727,219) (868,626) 16.3% (1,519,120) % of consolidated 10.7 % 10.3 % 10.7 % 100.0 % 100.0 % 100.0 % Operating Income 52,895 52,431 0.9% 110,495 288,578 258,871 11.5% 602,825 Net Financial Result The company’s net financial expense as of June 2013 totaled Ch$ 65,577 million, 5.2% lower than Ch$ 69,146 million as of June 2012. This variation was explained by lower financial expenses of Ch$ 3,590 million, a gain of Ch$ 4,632 million due to exchange rate differences, a lower loss of Ch$ 868 million for indexed assets and liabilities, compensated by a lower financial income of Ch$ 5,501 million. Other Results and Taxes Share of Profit of Associates amounted to Ch$ 59,655 million as of June 2013, decreasing by 4.6% compared to the same period last year. This variation was mainly explained by a lower result in GasAtacama S.A. of Ch$ 4,684 million, partly offset by higher results of both associate companies Endesa Brasil and Distrilec Inversora S.A. of Ch$ 1,034 million and Ch$ 959 million, respectively. Income taxes increased by 15.5%, equivalent to Ch$ 12,088 million when compared to the first half 2012. Main variations were explained by increases of Ch$ 10,594 million in Chile and Ch$ 960 million in Peru. 8 PRESS RELEASE 1H 2013 Consolidated Balance Sheet Analysis Assets Table 3 ASSETS (Million Ch$) (Thousand US $) As of Jun 30, As of Dec 31, As of Jun 30, Var 2013 - 2012 Chg % CURRENT ASSETS Cash and cash equivalents 160,050 235,678 (75,628) (32.1%) 315,581 Other current financial assets 12,727 25,120 (12,393) (49.3%) 25,095 Other current non-financial assets 23,175 17,342 5,833 33.6% 45,695 Trade and other current receivables 146,377 217,683 (71,305) (32.8%) 288,622 Accounts receivable from related companies 186,030 75,489 110,541 146.4% 366,806 Inventories 41,704 59,363 (17,659) (29.7%) 82,230 Current tax assets 149,341 150,680 (1,340) (0.9% ) 294,465 Total Current Assets (7.9%) NON-CURRENT ASSETS Other non-current financial assets 25,129 33,305 (8,176) (24.5%) 49,548 Other non-current non-financial assets 1,965 1,931 33 1.7% 3,874 Trade accounts receivables and other receivables, net 142,199 146,964 (4,765) (3.2% ) 280,382 Investment accounted for using equity method 713,360 755,133 (41,773) (5.5% ) 1,406,579 Intangible assets other than goodwill 53,536 55,753 (2,217) (4.0% ) 105,560 Goodwill 99,113 101,747 (2,635) (2.6% ) 195,427 Property, plant and equipment, net 4,490,190 4,515,242 (25,052) (0.6% ) 8,853,597 Deferred tax assets 59,081 61,801 (2,721) (4.4% ) 116,493 Total Non-Current Assets (1.5%) TOTAL ASSETS (2.3%) Company’s Total Assets declined by Ch$ 149,256 million as of June 2013, compared to December 2012, mainly due to: Ø Current assets decreased by Ch$ 61,951 million, equivalent to a 7.9% reduction mostly due to: v Decrease of Ch$ 75,628 million in cash and cash equivalents, mainly due to lower balances in banks of Ch$ 1,151 million in Endesa Chile and a decrease of Ch$ 73,535 million in Emgesa, primarily due to higher conversion effect of Ch$ 5,663 million, investment and interest payments of Ch$ 223,378 million, dividend payment of Ch$ 84,365 million, tax payment of Ch$ 89,510 million, lower certificates of deposit of Ch$ 8,108 million, offset by higher fundraising of Ch$ 337,168 million. v Reduction in trade receivables and other account receivables for a total amount of Ch$ 71,305 million. v Decrease in the inventories account of Ch$ 17,659 million. v The already mentioned was offset by higher trade receivables to related companies of Ch$ 110,541 million. Ø Non-current assets decreased by Ch$ 87,305 million, mainly explained by: v Decrease of Ch$ 41,773 million in investments accounted under the equity method, primarily due to declared dividends of Ch$ 108,283 million, negative equity reverse effect of Ch$ 5,337 million, offset by higher net income of these investments of Ch$ 59,655 million, the capital increase in Hydroaysén S.A. of Ch$ 1,362 million and conversion differences of Ch$ 3,941 million. 9 PRESS RELEASE 1H 2013 v Decrease of Ch$ 25,052 million in property, plant and equipment, mainly due to negative conversion effects of Ch$ 64,221 million and depreciation for the period by Ch$ 91,807 million, offset by higher investments during the period of Ch$ 130,462 million. Liabilities and Shareholder’s Equity Table 4 LIABILITIES AND SHAREHOLDERS' EQUITY (Million Ch$) (Thousand US$) As of Jun 30, As of Dec 31, As of Jun 30, Var 2013 - 2012 Chg % CURRENT LIABILITIES Other current financial liabilities 515,487 406,455 109,032 26.8% 1,016,418 Trade and other current payables 305,162 320,459 (15,297) (4.8% ) 601,708 Accounts payable to related companies 266,133 215,917 50,217 23.3% 524,753 Other current provisions 33,445 38,425 (4,980) (13.0% ) 65,945 Current tax liabilities 36,423 78,374 (41,951) (53.5% ) 71,818 Other current financial liabilities 7,326 6,387 938 14.7% 14,444 TOTAL CURRENT LIABILITIES 9.2% NON-CURRENT LIABILITIES Other financial liabilities 1,397,935 1,525,652 (127,717) (8.4% ) 2,756,398 Other non-current provisions 20,062 19,594 468 2.4% 39,557 Deferred tax liability 305,617 320,277 (14,660) (4.6% ) 602,605 Provisions for employee benefits non-current 38,275 39,672 (1,398) (3.5% ) 75,469 Other non-current non-financial liabilities 37,660 47,525 (9,864) (20.8% ) 74,257 TOTAL NON-CURRENT LIABILITIES (7.8%) EQUITY issued capital 1,331,714 1,331,714 - 0.0% 2,625,826 earnings 1,762,176 1,709,376 52,800 3.1% 3,474,595 Share premium 206,009 206,009 - 0.0% 406,200 other reserves (759,583) (705,856) (53,727) (7.6% ) (1,497,719) Equity attributable to owners of parent (0.0%) Non-controlling (10.4%) TOTAL EQUITY (2.7%) TOTAL EQUITY AND LIABILITIES (2.3%) Company’s Total Liabilities declined by Ch$ 149,256 million compared to December 2012, mainly as a consequence of: Ø Non-current liabilities decreased by Ch$ 153,172 million, equivalent to a 7.8% decrease, mostly due to: v Decrease in other non-current financial liabilities of Ch$ 127,717 million, mainly in Endesa Chile due to the transfer from long-term to short-term of the Bancomer syndicated credit agreement of Ch$ 99,956 million, rate swap transfer from long-term to short-term of Ch$ 2,235 million, offset by lower bank and bonds foreign exchange effect of Ch$ 17,704 million. A Ch$ 33,723 million decrease in Emgesa, primarily due to negative foreign exchange effect of Ch$ 20,300 million and to the transfer to short-term debt of Ch$ 13,017 million. In Chinango a decrease of Ch$ 4,456 million primarily due to the transfer to short-term debt of Ch$ 4,565 million. v Decrease in deferred tax liability for Ch$ 14,660 million and other non-current financial liabilities for Ch$ 9,864 million. 10 PRESS RELEASE 1H 2013 Ø Current liabilities rose by Ch$ 97,958 million, equivalent to a 9.2% increase, primarily explained by: v I ncrease in other current financial liabilities by Ch$ 109,032 million, mainly in Endesa Chile due to the transfer from long-term to short-term of the Bancomer syndicated credit agreement of Ch$ 99,956 million, difference of bank and bonds foreign exchange effect of Ch$ 12,395 billion, accrual of interest debt by Ch$ 26,295 million, offset by bonds interest by Ch$ 25,471 million. In Chinango increase of Ch$ 5,261 million mainly for the transfer from long-term debt in bonds by Ch$ 4,565 million. This was partially offset by a decrease in Edegel for Ch$ 10,170 million, mainly for the payment of bank debt and bonds by Ch$ 15,407 million and the transfer from long-term debt in bonds by Ch $5,168 billion. v An increase in accounts payable to related companies of Ch$ 50,217 million. v The aforementioned was offset by a decrease in commercial accounts and other accounts payable of Ch$ 15,297 million and current taxes for Ch$ 41,951 million. Ø Equity decreased by Ch$ 94,042 million compared to December 2012. The controllers’ equity decreased by Ch$ 927 million, mainly explained by the result for the period of Ch$100,115 million, offset by a lower hedging reserve of Ch$ 35,434 million, conversion reserve of Ch$ 18,851 million and the accounting of a final dividend of Ch$ 46,867 million. Ø Minority interest decreased by Ch$ 93,115 million due to final dividends of Ch$ 166,629 million, comprehensive income of Ch$ 22,140 million, offset by the result for the period of Ch$95,653 million. Debt Maturity with Third Parties Table 5 (Thousand US$) Balance TOTAL Chile Endesa Chile (*) 742,081 164,966 219,053 14,991 12,121 896,702 2,049,915 Argentina - - Costanera 173,626 21,558 468 - - - 195,652 Chocón 10,975 18,408 13,890 9,704 - - 52,977 Endesa Argentina 1,837 - 1,837 Hidroinvest - 275 - 275 Peru Edegel 14,668 52,224 36,219 59,864 49,675 81,249 293,898 Colombia - Emgesa - 73,437 150,683 21,082 109,210 1,007,309 1,361,721 TOTAL (*) Includes: Endesa Chile, Pehuenche, San Isidro, Celta and Túnel El Melón Table 5.1 (Million Ch$) Balance TOTAL Chile Endesa Chile (*) 376,354 83,664 111,095 7,603 6,148 454,771 1,039,635 Argentina - - Costanera 88,056 10,934 237 - - - 99,227 Chocón 5,566 9,336 7,045 4,922 - - 26,868 Endesa Argentina 932 - 932 Hidroinvest - 139 - 139 Peru Edegel 7,439 26,486 18,369 30,360 25,193 41,206 149,053 Colombia - Emgesa - 37,244 76,420 10,692 55,387 510,867 690,610 TOTAL (*) Includes: Endesa Chile, Pehuenche, San Isidro, Celta and Túnel El Melón 11 PRESS RELEASE 1H 2013 Evolution Of Key Financial Ratios Table 6 Indicator Unit 1H 2013 Var 2013 - 2012 Chg % Liquidity Times 0.62 0.73 (0.11) (15.1% ) Acid-test * Times 0.58 0.67 (0.09) (13.4% ) Working capital Million Ch$ (444,573) (284,664) (159,909) 56.2% Working capital Thousand US$ (876,593) (561,290) (315,303) 56.2% Leverage ** Times 0.89 0.88 0.01 1.1% Short-term debt % 39.3% 35.3% 4.0% 11.2% Long-term debt % 60.7% 64.7% (4.0% ) (6.1% ) * (Current assets net of inventories and prepaid expenses) / Current liabilities ** Total debt / (equity + minority interest) Table 6.1 Indicator Unit 1H 2013 1H 2012 Var 2013 - 2012 Chg % Financial expenses coverage* Times 5.36 4.34 1.02 23.5% Op. income / Op. rev. % 28.4% 23.0% 5.4% 23.7% ROE ** % 9.3% 15.7% (6.4% ) (41.0%) ROA ** % 6.9% 8.6% (1.7% ) (19.8%) * EBITDA / (Financial expenses + Income (Loss) for indexed assets and liabilities + Foreign currency exchange differences, net) ** Annualized figures Liquidity index as of June 2013 was 0.62 times, a 15.1% decrease compared to December 2012. Nevertheless, this ratio shows the Company’s solid liquidity position, meeting its obligations with banks, financing its investments with cash surpluses, and reflecting a satisfactory debt repayment schedule. Acid-test ratio reached 0.58 times, a 13.4% decline over December 2012, basically explained by a decrease in current assets, regarding cash and cash equivalents and trade receivables, coupled with a rise in current liabilities in accounts payable to related companies and other current financial liabilities. Leverage ratio was 0.89 times as of June 2013, reflecting a 1.1% increase compared with December 2012. 12 PRESS RELEASE 1H 2013 Consolidated Statements of Cash Flows Analysis Table 7 CASH FLOW (Million Ch$) (Thousand US$) 1H 2013 1H 2012 Var 2013 - 2012 Chg % 1H 2013 Cash flows from (used in) operating activities Collection classes provided by operating activities Proceeds from sales of goods and services 1,124,352 1,326,664 (202,312) (15.2% ) 2,348,712 Cash receipts from royalties, fees, commissions and other revenue - 974 (974) (100.0% ) - Receipts from premiums and claims, annuities and other benefits from policies written 565 410 155 37.8% 1,180 Other cash receipts from operating activities 79,934 - 79,934 166,978 Types of payments Payments to suppliers for goods and services (663,983) (802,430) 138,447 17.3% (1,387,025) Payments to and on behalf of employees (60,227) (55,240) (4,987) (9.0% ) (125,812) Payments for premiums and claims, annuities and other policy benefits underwritten (97) (1,711) 1,614 94.3% (203) Other payments for operating activities (17,290) (69,032) 51,743 75.0% (36,118) Income taxes refunded (paid) (126,758) (141,551) 14,793 10.5% (264,791) Other inflows (outflows) of cash (54,249) (51,682) (2,567) (5.0% ) (113,323) Net cash flows from (used in) operating activities 36.7% Cash flows from (used in) investing activities Cash flows used for control of subsidiaries or other businesses (1,362) (4,590) 3,228 (1) (2,845) Other cash receipts from sales of equity or debt instruments of other entities 24,240 - 24,240 - 50,636 Loans to related parties (2,397) (0) (2,397) - (5,007) Proceeds from sale of property, plant and equipment 5,046 194 4,852 - 10,541 Purchases of property, plant and equipment (150,286) (116,687) (33,599) (28.8% ) (313,940) Purchases of intangible assets - Proceeds from other long term assets - Dividends received 4,194 2,930 1,264 43.1% 8,760 Interest received 3,807 1,442 2,366 164.1% 7,953 Other inflows (outflows) of cash 260 8,190 (7,930) (96.8% ) 542 Net cash flows from (used in) investing activities (7.4%) Cash flows from (used in) financing activities Total loan amounts 18,842 91,043 (72,200) (79.3% ) 39,361 Proceeds from long-term loans 15,036 88,656 (73,620) (83.0% ) 31,409 Proceeds from short-term loans 3,807 2,387 1,420 59.5% 7,952 Loans from related parties 131,106 179,459 (48,354) -27% 273,873 Loan Payments (44,271) (244,854) 200,582 81.9% (92,480) Payments of finance lease liabilities (2,465) (1,772) (693) (39.1% ) (5,149) Repayment of loans to related parties (76,067) - (76,067) (158,901) Dividends paid (198,714) (319,030) 120,316 37.7% (415,104) Interest paid (61,879) (63,743) 1,864 2.9% (129,262) Other inflows (outflows) of cash (2,288) (11,745) 9,457 80.5% (4,779) Net cash flows from (used in) financing activities 36.4% Net increase (decrease) in cash and cash equivalents, before the effectof changes in the exchange rate 74.3% Effects of changes in the exchange rate on cash and cash equivalents Effects of changes in the exchange rate on cash and cash equivalents (5,640) 8,165 (13,804) (169.1% ) (11,781) Increase (decrease) in cash and cash equivalents 71.4% Cash and cash equivalents at beginning of period (39.5%) Cash and cash equivalents at end of period 27.9% The company generated a net negative cash flow of Ch$69,988 million in the period, which can be broken down as follows: Operating activities generated a positive cash flow of Ch$ 282,247 million, representing a 36,7% increase compared to June 2012. This cash flow comprised mainly cash receipts from sales of goods and services of Ch$ 1,124,352 million, offset by goods and services payments of Ch$ 663,983 million, and tax payments of Ch$ 126,758 million. 13 PRESS RELEASE 1H 2013 Investing activities generated a negative flow of Ch$ 116,498 million, mainly resulting from acquisitions of property, plant and equipment for Ch$ 150,286 million. Financing activities generated a negative flow of Ch$ 235,737 million. This was mainly generated by dividends paid for Ch$198,714 million, interest payments for Ch$ 61,879 million, loan repayments and financial leasing for Ch$122,804 million, partially offset by the collection of loans to related companies and third parties for Ch$ 149,948 million. Cash Flow Received From Foreign Subsidiaries by Endesa Chile Table 8 Foreign Cash Flow (Thousand US$) Interest Received Dividends Received Capital Reductions Others Total Cash Received 1H 2013 1H 2012 1H 2013 1H 2012 1H 2013 1H 2012 1H 2013 1H 2012 1H 2013 1H 2012 Argentina 0 0 0 0 0 0 0 0 0 0 Peru 0 0 23,073 3,048 0 0 0 0 23,073 3,048 Brazil 0 0 0 0 0 0 0 0 0 0 Colombia 0 0 25,262 60,546 0 0 0 0 25,262 60,546 Others* 484 1,099 0 0 0 0 0 0 484 1,099 Total 0 0 0 0 (*) Interest paid by jointly-controlled company Atacama Finance Capex and Depreciation Table 9 Payments for Additions of Fixed Assets Depreciation Million Ch$ Thousand US $ Million Ch$ Thousand US $ 1H 2013 1H 2012 1H 2013 1H 2013 1H 2012 1H 2013 Endesa Chile 28,970 36,544 60,517 29,848 22,146 62,351 Endesa Eco 1,192 1,137 2,490 3,673 3,542 7,673 Pehuenche 150 308 313 4,267 4,264 8,914 San Isidro 4,450 4,409 9,296 5,931 5,911 12,390 Celta 6,130 2,080 12,805 1,433 1,411 2,993 Endesa Norte S. A. - 124 - - 158 - Túnel El Melón 7 78 15 22 26 46 EASA 20,039 10,988 41,860 9,692 12,097 20,246 Emgesa 83,864 55,223 175,187 18,286 19,328 38,198 Generandes Perú 5,484 7,264 11,456 18,655 19,381 38,969 Total 14 PRESS RELEASE 1H 2013 Argentina EBITDA from operations in Argentina totaled Ch$ 12,893 million, 1.3% lower compared to the first half of 2012. This was mainly explained by lower revenues from Endesa Costanera of Ch$ 24.903 million due to lower thermal generation related to scheduled maintenances, coupled with lower revenues in El Chocón of Ch$ 7,717 million as a consequence of a lower hydro generation since the lower levels of the reservoirs due to worse hydrology. It should be noted that the decrease in Endesa Costanera’s revenues was partially offset by Ch$ 9,356 million of higher other operating revenues due to the combined cycle availability contracts executed with the Secretariat of Energy. This was partially offset by lower fuel costs of Ch $ 36,030 million in Endesa Costanera related to less thermal generation of the period. Operating income moved from Ch$ 964 million as of June 2012 to Ch$ 3,200 million as of June 2013, reflecting lower depreciation and amortization of Ch$ 2,404 million, primarily in Endesa Costanera. El Chocón operating income decreased by 58.3% reaching Ch$ 5,251 million, which was offset by a 84.5% rise in Endesa Costanera’s operating income to reach a loss of Ch$ 1,777 million as of June 2013 compared with a loss of Ch$ 11,490 million as of June 2012. Table 10 (Million Ch$) (Thousand US$) Argentina 1H 2013 1H 2012 Var 2013 - 2012 Chg % 1H 2013 Operating Revenues 149,843 182,449 (32,606) (17.9% ) 313,013 Procurements and Services (118,167) (151,177) 33,010 21.8% (246,844) Contribution Margin 1.3% Other Costs (18,783) (18,213) (571) (3.1% ) (39,237) Gross Operating Income (EBITDA) (1.3%) Depreciation and Amortization (9,692) (12,096) 2,404 19.9% (20,246) Operating Income 232.2% EBITDA Margin 8.6% 7.2% Operating Margin 2.1% 0.5% Table 10.1 Argentina 1H 2013 1H 2012 Var 2013 - 2012 Chg % GWh Produced 4,481 5,720 (1,239) (21.7% ) GWh Sold 5,283 6,034 (751) (12.4% ) Market Share * 8.7% 10.1% (1.33) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Argentine pesos to Chilean pesos in both periods led to a 16.8% decrease in Chilean pesos in June 2013, when compared to June 2012. Endesa Costanera Table 10.2 Endesa Costanera Million Ch$ Thousand US$ 1H 2013 1H 2012 Var 2013 - 2012 Chg % 1H 2013 Operating Revenues 133,089 157,992 (24,903) (15.8% ) 278,017 Procurements and Services (111,528) (144,119) 32,592 22.6% (232,975) Contribution Margin 55.4% Other Costs (14,785) (14,622) (163) (1.1% ) (30,885) Gross Operating Income (EBITDA) - Depreciation and Amortization (8,554) (10,741) 2,187 20.4% (17,868) Operating Income 84.5% Figures may differ from those accounted under Argentine GAAP. 15 PRESS RELEASE 1H 2013 Table 10.3 Endesa Costanera 1H 2013 1H 2012 Var 2013 - 2012 Chg % GWh Produced 3,644 4,424 (780) (17.6%) GWh Sold 3,898 4,537 (639) (14.1%) Market Share * 6.4% 7.6% (1.12) pp. (*): As a percentage of total sales of the system El Chocón Table 10.4 El Chocón Million Ch$ Thousand US$ 1H 2013 1H 2012 Var 2013 - 2012 Chg % 1H 2013 Operating Revenues 16,821 24,538 (7,717) (31.4% ) 35,138 Procurements and Services (6,639) (7,057) 418 5.9% (13,869) Contribution Margin (41.8%) Other Costs (3,792) (3,529) (263) (7.5% ) (7,921) Gross Operating Income (EBITDA) (54.2%) Depreciation and Amortization (1,139) (1,356) 217 16.0% (2,378) Operating Income (58.3%) Figures may differ from those accounted under Argentine GAAP. Table 10.5 El Chocón 1H 2013 1H 2012 Var 2013 - 2012 Chg % GWh Produced 837 1,295 (459) (35.4% ) GWh Sold 1,386 1,498 (112) (7.5% ) Market Share * 2.3% 2.5% (0.21) pp. (*): As a percentage of total sales of the system Most important changes in the market · Energy demand as of June 30, 2013, was 60,580 GWh, representing a 1.1% increase compared to the same period of last year (59,943 GWh). Market Risk Analysis · Hydrological Situation: As of June, 2013, El Chocón reservoir marked a depth of 375.1 m. above sea level (asl) (equivalent to 776 GWh stored, 48% of the reservoir’s capacity), which is below the 377,1 m.asl recorded in the same month last year (998 GWh, 62% of the reservoir´s capacity). The water flows in Comahue basin averaged around 68% of the historic average (dry condition). · Market prices in Argentina are limited to ar$120 per mwh in accordance with Resolution SE-240 of 2003. The average market price was Ar$119.9 per MWh (approx. US$23.2 per MWh) as of June 2013. Investments · Since 2010, Endesa Costanera has focused on obtaining resources from local authorities, in order to improve the operation of its steam turbines of the Costanera plant. Accordingly, a technical improvement assessment and an economic evaluation were developed. In October 2012, an agreement with the Secretariat of Energy was executed in order to implement the "ENCOS Plan". This Plan considers a financing plan and execution of works and investments in the short, medium and long term, including the reconditioning project of steam turbines for 2012-2014 period. As a result of the agreement with the Secretariat of Energy, Endesa Costanera executed two availability contracts with Compañía Administradora del Mercado Mayorista Eléctrico S.A., CAMMESA (December 2012 and January 2013), which establish a remuneration and funding that will allow Endesa Costanera to perform maintenances and works that will enable the power ​​ committed to be available. On March 14, 2013, Endesa Costanera signed a contract for restoring steam turbine units with both Duro Felguera and Masa companies. The scheduled execution time of the works is twenty-four months from the effective date of a contract. 16 PRESS RELEASE 1H 2013 Chile Operating income in Chile registered a 11.8% growth to reach Ch$ 53,436 million, while EBITDA increased by 15.5% totaling Ch$ 99,996 million as of June 2013. These better results in Chilean business were a consequence of lower fuel costs of Ch$ 55,349 million due to lower LNG price and higher coal generation. Additionnaly, lower energy purchases costs were recorded by Ch$ 49,204 million due to greater thermal generation related to the commissioning of Bocamina II power plant (+1,202 GWh), which allowed to compensate lower hydroelectric generation (drought) and to reduce physical energy purchases on the spot market. In addition, there were lower transportation costs of Ch$ 17,790 million. The latter was partially offset by lower operating revenues of Ch$ 106,413 million owing to a 14.9% reduction in average energy sale price related to less contracts indexed to marginal cost. In addition, it is worth mentioning that in March 2012, a one-time extraordinary income of Ch$ 29,217 million was booked due to the agreement between Endesa Chile and CMPC in that period. Finally, we booked higher payroll expenses of Ch$ 7,060 million due to a staff increase and inflation salaries readjustment. Table 11 (Million Ch$) (Thousand US$) Chile 1H 2013 1H 2012 Var 2013 - 2012 Chg % 1H 2013 Operating Revenues 425,201 531,614 (106,413) (20.0% ) 888,223 Procurements and Services (272,895) (395,746) 122,851 31.0% (570,063) Contribution Margin 12.1% Other Costs (52,310) (49,269) (3,041) (6.2% ) (109,273) Gross Operating Income (EBITDA) 15.5% Depreciation and Amortization (46,561) (38,787) (7,774) (20.0% ) (97,263) Operating Income 11.8% EBITDA Margin 23.5% 16.3% Operating Margin 12.6% 9.0% Table 11.1 Chile 1H 2013 1H 2012 Var 2013 - 2012 Chg % GWh Produced 9,109 9,030 79 0.9% GWh Sold 9,543 10,157 (614) (6.0% ) Market Share * 30.4% 33.4% (2.92) pp. (*): As a percentage of total sales of the system Most important changes in the market · Changes in energy sales: Total energy sales in Chile (SIC + SING) as of June 30, 2013, were 31,345 GWh, representing a 3.1% growth compared to the first half of 2012 (30,416 GWh). Market risk analysis · As of June 2013, the hydrological situation showed a 82.5% surplus probability of affluent energy, which places it as a dry year. · The average spot energy price for the first half of 2013 in the SIC was 171.6 US$/MWh, decreasing by 17.7% when compared to same period of last year (208.5 US$/MWh). In the SING, the average spot energy price for the first half of 2013 decreased by 18.5% to 91.0 US$/MWh (111.6 US$/MWh in the first half of 2012). · On July 1 , 2013, reservoir levels accumulated approximately 997 GWh of energy equivalent, showing a 63% decrease compared to July 1, 2012, (1,710 GWh less). With respect to the maximum energy storage, the system’s reservoirs level is in the range of 9%. 17 PRESS RELEASE 1H 2013 Investments · HidroAysén is among the projects that Endesa Chile is studying. The project consists in the construction of a hydroelectric complex of 2,750 MW, whose average generation would reach 18,430 GWh/year. Regarding the environmental qualification process of this project, we are still waiting for the environmental licensing procedure to be completed in the next few months, with the resolution of the Committee of Ministers on complaints to the Environmental Qualification Resolution. On the other hand, on September 30, 2012, the Government passed to the Congress the Bill that Regulates the Electric Highway ("Proyecto de Ley que regula la Carretera Eléctrica"), in order to give greater certainty and to ease obtaining permits for the development of transmission projects of public interest. This bill is currently in the Senate in his first legislative process. On the other hand, the legislative process related to the “Law for Electric Concessions” is expected to be concluded during the second half of 2013, which will ease the construction of transmission lines. Colombia Operating income from our operations in Colombia grew by 13.6% reaching Ch$ 179,047 million in the first half of 2013, mainly explained by 14.1% increase in operating revenues, equivalent to Ch$ 38,348 million. This was explained by a 10.6% rise in the average energy sales price in Chilean pesos due to a higher spot price, and a 3.2% growth in physical sales. The aforementioned was partially offset by higher energy purchase costs of Ch$ 20,894 million due to an increased energy purchase price in the spot market, coupled with higher fuel costs of Ch$ 2,469 million owing to higher thermal generation (coal), both factors related to the worsening of hydro conditions recorded as of June 2013. EBITDA, or gross operating income, in Colombia, increased by 11.4% when compared to the first half of 2012, reaching a total of Ch $ 197,737 million as of June 2013. Table 12 (Million Ch$) (Thousand US$) Colombia 1H 2013 1H 2012 Var 2013 - 2012 Chg % 1H 2013 Operating Revenues 310,347 271,998 38,348 14.1% 648,298 Procurements and Services (96,850) (78,060) (18,790) (24.1%) (202,315) Contribution Margin 10.1% Other Costs (15,759) (16,454) 695 4.2% (32,919) Gross Operating Income (EBITDA) 11.4% Depreciation and Amortization (18,690) (19,820) 1,130 5.7% (39,043) Operating Income 13.6% EBITDA Margin 63.7% 65.3% Operating Margin 57.7% 58.0% Table 12.1 Colombia 1H 2013 1H 2012 Var 2013 - 2012 Chg % GWh Produced 6,311 6,333 (21) (0.3%) GWh Sold 7,965 7,719 246 3.2% Market Share * 18.5% 18.5% 0.04 pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Colombian pesos to Chilean pesos in both periods was negative, resulting in a 4.6% decline in Chilean pesos in June 2013, when compared to June 2012. 18 PRESS RELEASE 1H 2013 Most important changes in the market · Accumulated demand for the first half 2013 was 29,894 GWh, which represents an increase of 2.7% compared to the same period of 2012 (29,117 GWh). Market risk analysis · During the first half of 2013, the contributions of the SIN were 90% with respect to the historic average (normal-dry); those of Guavio were 93% (normal-dry), those of Betania were 75% (dry) and those of the power plants of the Bogotá River chain were 133% (humid). The level of the most representative reservoir for Endesa Chile (Guavio) was at 47% of its maximum capacity as of June 31, 2013, equivalent to 990 GWh (992 GWh below the level at the same date in 2012). · Spot price: The average monomic exchange price for the first half of 2013 was Col$170.9/kWh (approx. US$ 92.1/MWh), which represents a 123.5% increase when compared to the same period of 2012 (approx. US$ 41.2/MWh). Investments · In Colombia, in the department of Huila, El Quimbo hydroelectric power plant of Emgesa is being constructed, with an installed capacity of 400 MW and with the obligation to supply energy of up to 1,650 GWh/year. The contract has a 20-year term, starting in December 2014. Project construction is in progress. Peru Operating income amounted to Ch$ 52,895 million as of June 2013, reflecting a slight increase of 0.9%. This was mostly the result of lower energy purchases costs of Ch$ 5,753 million due to a lower energy spot price, and lower fuel costs of Ch$ 5,577 million as a result of lower thermal generation related to the reduced availability of the Santa Rosa thermal units, coupled with lower other fixed operating expenses of Ch$1,019 million. The latter was partially offset by a 7.8% decrease in revenues, equivalent to Ch$ 11,110 million, primarily explained by a 8.0% reduction in the physical energy sales due to the expiration of two contracts with regulated customers and a lower generation in the period. EBITDA of the business in Peru amounted to Ch$ 71,770 million as of June 2013, remaining stable compared to the same previous period. Table 13 (Million Ch$) (Thousand US$) Peru 1H 2013 1H 2012 Var 2013 - 2012 Chg % 1H 2013 Operating Revenues 130,643 141,754 (11,110) (7.8%) 272,907 Procurements and Services (44,679) (54,701) 10,022 18.3% (93,332) Contribution Margin (1.2%) Other Costs (14,195) (15,171) 976 6.4% (29,653) Gross Operating Income (EBITDA) (0.2%) Depreciation and Amortization (18,874) (19,451) 576 3.0% (39,427) Operating Income 0.9% EBITDA Margin 54.9% 50.7% Operating Margin 40.5% 37.0% 19 PRESS RELEASE 1H 2013 Table 13.1 Peru 1H 2013 1H 2012 Var 2013 - 2012 Chg % GWh Produced 4,141 4,367 (227) (5.2% ) GWh Sold 4,446 4,835 (389) (8.0% ) Market Share * 25.3% 29.1% (3.80) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Peruvian sol to Chilean peso in both periods resulted in a 0.7% decline in Chilean pesos in June 2013, when compared to June 2012. Most important changes in the market · Energy demand during the first half of 2013 was 17,605 GWh, representing a 5.7% increase compared to the same period in 2012 (16,655 GWh). Market risk analysis · Hydrological risk: Edegel’s total volume stored in lakes and reservoirs as of June 30, 2013, was approximately 261 million m
